                                          Case 8:17-ap-01012-MW         Doc 155 Filed 09/04/19 Entered 09/04/19 20:25:41          Desc
                                                                         Main Document    Page 1 of 26


                                          1    LOCKE LORD LLP
                                               Matthew T. Furton, Pro Hac Vice
                                          2    mfurton@lockelord.com
                                               111 S. Wacker Drive, Suite 4100
                                          3    Chicago, IL 60606
                                               Telephone: 312 443-0700
                                          4    Facsimile: 312 443-0336

                                          5    SMILEY WANG-EKVALL, LLP
                                               Robert S. Marticello, State Bar No. 244256
                                          6    rmarticello@swelawfirm.com
                                               3200 Park Center Drive, Suite 250
                                          7    Costa Mesa, California 92626
                                               Telephone: 714 445-1000
                                          8    Facsimile: 714 445-1002

                                          9    Attorneys for Defendants Richard J. Covelli, JTR, LLC,
                                               C2 Advisors, LLC, and C & C Marketing LLC
                                          10
                                                                        UNITED STATES BANKRUPTCY COURT
                                          11                             CENTRAL DISTRICT OF CALIFORNIA
                                                                               SANTA ANA DIVISION
                                          12
                                               In re                                            Case No. 8:15-bk-15311-MW
                                          13   FREEDOM COMMUNICATIONS, INC., a                  Chapter 11
                                               Delaware Corporation, et al.,
                                          14
                 111 South Wacker Drive




                                                                             Debtor.            Jointly Administered
                   Chicago, IL 60606
Locke Lord LLP




                                          15
                                               OFFICIAL COMMITTEE OF UNSECURED                  Adv No. 8:17-ap-01012-MW
                                          16   CREDITORS of FREEDOM
                                               COMMUNICATIONS, INC., et al., on behalf
                                          17   of FREEDOM COMMUNICATIONS, INC.,
                                               FREEDOM COMMUNICATIONS                           DEFENDANTS RICHARD J. COVELLI,
                                          18   HOLDINGS, INC. and 2100 FREEDOM,                 JTR, LLC, C2 ADVISORS, LLC, AND
                                               INC.,                                            C & C MARKETING LLC’S REPLY IN
                                          19                             Plaintiff,             SUPPORT OF THEIR MOTION FOR
                                                                                                SUMMARY JUDGMENT
                                          20         v.
                                               AARON KUSHNER, ERIC SPITZ, RICHARD               [Rebuttal to Plaintiff’s Statement
                                          21   J. COVELLI, TRACI M. CHRISTIAN,                  of Additional Material Facts and Request
                                               LARRY P. CHINN, JTR, LLC, C & C                  for Judicial Notice Filed Concurrently]
                                          22   MARKETING LLC, C2 ADVISORS, LLC,
                                               ETAROS ACTUARIAL SERVICES LLC and                Hearing Information:
                                          23   FINANCIAL INSTITUTION CONSULTING                 DATE: September 18, 2019
                                               CORPORATION,                                     TIME: 9:00 a.m.
                                          24                                                    CTRM: 6C
                                                                      Defendants.                         411 West Fourth Street
                                          25                                                              Santa Ana, California 92701
                                          26

                                          27
                                          28
                                               2800139.1 2273062.2
                                                      Case 8:17-ap-01012-MW                        Doc 155 Filed 09/04/19 Entered 09/04/19 20:25:41                                              Desc
                                                                                                    Main Document    Page 2 of 26


                                                      1                                                        TABLE OF CONTENTS
                                                      2                                                                                                                                             Page

                                                      3    Preliminary Statement ................................................................................................................6
                                                      4    Response to the Committee’s Statement of Additional Material Facts .....................................7
                                                      5    Argument ...................................................................................................................................8
                                                      6
                                                                      I.         The North Carolina Defendants are Entitled to Summary Judgment on the
                                                      7                          Claim for Aiding and Abetting Breach of Fiduciary Duty. ...............................8

                                                      8                          A.         The Committee lacks standing to assert its aiding and abetting
                                                                                            claims. ....................................................................................................8
                                                      9
                                                                                            i.          The Committee is unable to claim multiple parties have
                                                      10                                                standing. .....................................................................................8
                                                      11                                    ii.         The Committee is unable to demonstrate that standing is
                                                      12                                                available merely through an increase in a debtor’s liabilities. ...9

                                                      13                                    iii.        The Committee’s effort to focus on legal duties is a
                 300 South Grand Avenue, Suite 2600




                                                                                                        distraction. ................................................................................11
                                                      14
                       Los Angeles, CA 90071




                                                                                            iv.         This case is not distant from Caplin and its progeny. ..............11
Locke Lord LLP




                                                      15
                                                                                            v.          The $16 million payment does not provide standing. ..............12
                                                      16
                                                                                 B.         The North Carolina Defendants are entitled to summary judgment
                                                      17
                                                                                            on their in pari delicto defense. ............................................................13
                                                      18
                                                                                            i.          Delaware law governs the Committee’s aiding and abetting
                                                      19                                                claims. ......................................................................................14

                                                      20                                    ii.         In pari delicto applies under Delaware law..............................17

                                                      21                                    iii.        In pari delicto applies under California law. ............................19
                                                      22              II.        The North Carolina Defendants are Entitled to Summary Judgment on the
                                                                                 Fraudulent Transfer Claims. ............................................................................20
                                                      23

                                                      24              III.       The Committee’s Opposition Does Not Justify Application of Rule 56(d).....22

                                                      25   Conclusion ...............................................................................................................................24

                                                      26

                                                      27
                                                      28

                                                                                                                                   2
                                                                                       REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
                                                      Case 8:17-ap-01012-MW                     Doc 155 Filed 09/04/19 Entered 09/04/19 20:25:41                                           Desc
                                                                                                 Main Document    Page 3 of 26


                                                      1                                                   TABLE OF AUTHORITIES
                                                      2                                                                                                                                   Page(s)

                                                      3    Cases
                                                      4    In re American Business Financial Services, Inc.,
                                                               457 B.R. 314 (Bankr. D. Del. 2011) .................................................................................... 14
                                                      5

                                                      6    Anderson v. Liberty Lobby, Inc.,
                                                              477 U.S. 242 (1986) ............................................................................................................. 20
                                                      7
                                                           Berckeley Inv. Group, Ltd. v. Colkitt,
                                                      8       455 F.3d 195 (3d Cir. 2006)................................................................................................. 21
                                                      9    Bernstein v. Crazy Eddie,
                                                              702 F.Supp.962 (E.D.N.Y. 1988), vacated on other grounds, 714 F.Supp. 1285
                                                      10      (E.D.N.Y. 1989) ................................................................................................................... 15
                                                      11
                                                           Boschetti v. Pacific Bay Investments Inc.,
                                                      12      32 Cal. App. 5th 1059, 244 Cal. Rptr. 3d 480 (Cal. Ct. App. 2019) ................................... 14

                                                      13   In re Brocade,
                 300 South Grand Avenue, Suite 2600




                                                               615 F.Supp.2d 1018 (N.D. Cal. 2009) ........................................................................... 15, 16
                                                      14
                       Los Angeles, CA 90071




                                                           Buckley v. Deloitte & Touche USA LLP,
Locke Lord LLP




                                                      15      2007 WL 1491403 (S.D.N.Y. May 22, 2007) ..................................................................... 15
                                                      16
                                                           Caplin v. Marine Midland Grace Trust Co.,
                                                      17      406 U.S. 416 (1972) ..................................................................................................... 8, 9, 11

                                                      18   CarrAmerica Realty Corp v. NVIDIA Corp.
                                                              302 Fed.Appx. 514 (9th Cir. 2008) ...................................................................................... 10
                                                      19
                                                           Casey v. U.S. Bank Nat’l Assn.,
                                                      20      127 Cal.App.4th 1138, 26 Cal.Rptr.3d 401 (Cal. Ct. App. 2005) ....................................... 14
                                                      21   Coleman v. United Health Services of Georgia, Inc.,
                                                      22      344 Ga.App. 682, 812 S.E.2d 24 (Ga. Ct. App. 2018) ........................................................ 20

                                                      23   Cox v. Kentucky Dep’t of Transportation,
                                                              53 F.3d 146 (6th Cir. 1995) ................................................................................................. 21
                                                      24
                                                           Donnel v. Nixon Peabody LLP,
                                                      25      2012 U.S. Dist. LEXIS 126146 (C.D. Cal. Sep. 5, 2012).................................................... 10
                                                      26   Food Holdings Ltd. v. Bank of Am. Corp.
                                                              423 Fed.Appx. 73 (2d Cir. 2011) and 684 F.Supp.2d 453 (S.D.N.Y. 2010) ......................... 9
                                                      27
                                                      28   Giovannone v. Goodwin
                                                              930 F.2d 920 (9th Cir. 1991) ............................................................................................... 12
                                                                                                                                3
                                                                                      REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
                                                      Case 8:17-ap-01012-MW                    Doc 155 Filed 09/04/19 Entered 09/04/19 20:25:41                                          Desc
                                                                                                Main Document    Page 4 of 26


                                                      1    Glidden Co. v. Jandernoa,
                                                              5 F.Supp.2d 541 (W.D. Mich. 1998) ................................................................................... 15
                                                      2
                                                           Hirsch v. Arthur Andersen & Co.,
                                                      3       72 F.3d 1085 (2d Cir. 1995)................................................................................................. 12
                                                      4
                                                           Korotki v. Hillar & Arban, LLC,
                                                      5       2017 Del. Super. LEXIS 256 (Del. Super. Cr. May 23, 2017) ............................................ 18

                                                      6    Lujan v. Defenders of Wildlife,
                                                              504 U.S. 555 (1992) ............................................................................................................. 12
                                                      7
                                                           Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,
                                                      8       475 U.S. 574 (1986) ............................................................................................................. 21
                                                      9    Mendelson v. Country Coach,
                                                      10     2007 WL 4811927 (C.D. Cal. Novm. 19, 2007).................................................................. 21

                                                      11   In re Rare Coin Galleries of America, Inc.,
                                                               862 F.2d 896 (1st Cir. 1988) ................................................................................................ 10
                                                      12
                                                           Russell Rd. Food & Beverage, LLC v. Spencer,
                                                      13      829 F.3d 1152 (9th Cir. 2016) ............................................................................................. 21
                 300 South Grand Avenue, Suite 2600




                                                      14   Schacht v. Wisconsin Dep’t of Corrections,
                       Los Angeles, CA 90071
Locke Lord LLP




                                                      15      175 F.3d 497 (7th Cir. 1999) ............................................................................................... 21

                                                      16   Security & Exch. Comm’n v. Stein,
                                                              906 F.3d 823 (9th Cir. 2018) ................................................................................... 21, 22, 23
                                                      17
                                                           Solow v. Stone,
                                                      18      994 F.Supp. 173 (S.D.N.Y. 1998) ....................................................................................... 15
                                                      19   State Farm Mut. Auto. Ins. Co. v. Superior Court,
                                                               114 Cal. App. 4th 434 .......................................................................................................... 14
                                                      20

                                                      21   Stewart v. Wilmongton Trust SP Services, Inc.,
                                                              112 A.3d 271 (Del. Ch. 2015).................................................................................. 16, 17, 18
                                                      22
                                                           Thabault v. Chait
                                                      23      541 F.3d 512, 520 (3rd Cir. 2008) ....................................................................................... 10 10
                                                      24   In re Verisign, Inc. Derivative Litigation,
                                                               531 F.Supp.2d 1173 (N.D. Cal. 2007) ................................................................................. 14
                                                      25
                                                           Weinstock v. Columbia University,
                                                      26
                                                              224 F.3d 33 (2d Cir. 2000)................................................................................................... 21
                                                      27
                                                           Williams v. California 1st Bank,
                                                      28      859 F.2d 664 (9th Cir. 1988) ..................................................................................... 8, 10, 12

                                                                                                                               4
                                                                                     REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
                                                      Case 8:17-ap-01012-MW                       Doc 155 Filed 09/04/19 Entered 09/04/19 20:25:41                                                 Desc
                                                                                                   Main Document    Page 5 of 26


                                                      1    Statutes and Rules

                                                      2    11 U.S.C. § 544(b) ..................................................................................................................... 23
                                                      3    11 U.S.C. § 548(a)(1)(B) ........................................................................................................... 23
                                                      4    California Civil Code § 3439.04 ................................................................................................ 23
                                                      5
                                                           California Civil Code § 3439.05 ................................................................................................ 23
                                                      6
                                                           California Civil Code § 3439.07 ................................................................................................ 23
                                                      7
                                                           Rule 12 ....................................................................................................................................... 11
                                                      8
                                                           Rule 56 ................................................................................................................................. 22, 23
                                                      9
                                                           Rule 56(d) .................................................................................................................. 7, 21, 22, 23
                                                      10

                                                      11

                                                      12

                                                      13
                 300 South Grand Avenue, Suite 2600




                                                      14
                       Los Angeles, CA 90071
Locke Lord LLP




                                                      15

                                                      16

                                                      17

                                                      18
                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27
                                                      28

                                                                                                                                    5
                                                                                       REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
                                                      Case 8:17-ap-01012-MW              Doc 155 Filed 09/04/19 Entered 09/04/19 20:25:41                           Desc
                                                                                          Main Document    Page 6 of 26


                                                      1    TO THE HONORABLE MARK S. WALLACE, UNITED STATES BANKRUPTCY
                                                      2    JUDGE:
                                                      3            Defendants Richard J. Covelli, JTR, LLC, C2 Advisors, LLC, and C & C Marketing

                                                      4    LLC (collectively, the “North Carolina Defendants”), respectfully submit this reply in support

                                                      5    of their motion for summary judgment on all claims asserted against the North Carolina

                                                      6    Defendants in the complaint filed by plaintiff Official Committee of Unsecured Creditors of

                                                      7    Freedom Communications Inc., et al. (the “Committee”). 1

                                                      8                                              Preliminary Statement
                                                      9            The Committee’s opposition does not show that the Committee has standing to assert its

                                                      10   aiding and abetting claims. While the Committee engages in a number of rhetorical devices in

                                                      11   an attempt to muddy the waters, none of the Committee’s arguments or authority contradicts

                                                      12   this reality: the only purported damages available in this case arise from claims made by the

                                                      13   PBGC. The only such claim that the Debtors previously paid is unrelated to the North Carolina
                 300 South Grand Avenue, Suite 2600




                                                      14   Defendants’ actions, and thus cannot constitute damages in this case. So the Committee lacks a
                       Los Angeles, CA 90071
Locke Lord LLP




                                                      15   redressable injury, and thus lacks standing with respect to its aiding and abetting claim against

                                                      16   the North Carolina Defendants.

                                                      17           Even if the Committee had standing to assert that claim, the North Carolina defendants

                                                      18   would be entitled to summary judgment on the basis of their in pari delicto defense regardless

                                                      19   of what state’s law applies. Every court that has thoughtfully considered whether to apply the

                                                      20   venue state’s law or the state of a corporation’s organization’s law to an aiding and abetting

                                                      21   breach of fiduciary duty claim has concluded that the state of organization’s law governs both

                                                      22   breach of fiduciary duty claims and claims for aiding and abetting that breach. Under the law of

                                                      23   Delaware, which is the state of the Debtors’ incorporation, in pari delicto indisputably applies

                                                      24   here and would require judgment for the North Carolina Defendants unless an exception

                                                      25   applies. Although the Committee argues that a Delaware exception for uniquely situated

                                                      26   “trusted” parties applies, it identifies no facts supporting a conclusion that the North Carolina

                                                      27
                                                      28
                                                           1
                                                            Capitalized terms not expressly defined herein shall have the meanings ascribed to them in the North Carolina
                                                           Defendants’ motion for summary judgment (Dkt. 133).
                                                                                                                   6
                                                                                 REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
                                                      Case 8:17-ap-01012-MW            Doc 155 Filed 09/04/19 Entered 09/04/19 20:25:41                 Desc
                                                                                        Main Document    Page 7 of 26


                                                      1    Defendants are appropriate candidates for that exception. In the unlikely event California case

                                                      2    law is applied to the claims at issue, in pari delicto still applies here because a buyer (absent

                                                      3    fraud or duress, which have not been alleged in this case) is at least equally culpable—as

                                                      4    compared to a seller—for the results of the buyer’s purchasing decision.

                                                      5              As to the Committee’s fraudulent transfer claims, the term “Company” in the JTR Letter

                                                      6    Agreement unambiguously refers to the Pension Plan, and the Committee has failed to advocate

                                                      7    for or adduce any evidence of a reasonable contrary interpretation. The Debtors were neither

                                                      8    parties to the JTR Letter Agreement, nor could they have been bound by it, so “Company”

                                                      9    referring to Debtors would be nonsensical. Therefore, because nothing was transferred by the

                                                      10   Debtors through the JTR Letter Agreement, the North Carolina Defendants are entitled to

                                                      11   summary judgment on the fraudulent transfer claims.

                                                      12             Finally, the Committee’s Rule 56(d) argument fails because the Committee did not

                                                      13   identify specific facts that further discovery would reveal, much less show that discovery of
                 300 South Grand Avenue, Suite 2600




                                                      14   those facts would be essential to preparing an opposition to the pending summary judgment
                       Los Angeles, CA 90071
Locke Lord LLP




                                                      15   motion. Indeed, the Committee’s detailed opposition papers demonstrate that it presently has

                                                      16   access to evidence it considers necessary to argue about the Debtors’ damages, the Debtors’

                                                      17   culpability, and the meaning of an agreement alleged to be potentially binding on the Debtors,

                                                      18   all of which are matters within the control of the Debtors on whose behalf the Committee is

                                                      19   acting.

                                                      20                Response to the Committee’s Statement of Additional Material Facts
                                                      21             The Committee responded to the North Carolina Defendants’ articulation of undisputed

                                                      22   material facts with a remarkably verbose submission. But nothing in the Committee’s factual

                                                      23   submission prevents entry of summary judgment in North Carolina Defendants’ favor. The

                                                      24   Committee’s asserted facts are largely immaterial to the issues raised in the pending motion.

                                                      25   Even accounting for the Committee’s additional facts (leaving aside those facts that

                                                      26   mischaracterize the evidence, as discussed in the North Carolina Defendants’ separately filed

                                                      27   Rebuttal to Plaintiff’s Statement of Additional Material Facts), there is no genuine dispute as to
                                                      28   the fact that the Committee’s claimed damages derive entirely from the PBGC’s claims against

                                                                                                             7
                                                                               REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
                                                      Case 8:17-ap-01012-MW          Doc 155 Filed 09/04/19 Entered 09/04/19 20:25:41                   Desc
                                                                                      Main Document    Page 8 of 26


                                                      1    the Debtors filed in the main bankruptcy proceeding. Similarly, there is no genuine dispute that

                                                      2    Kushner and Spitz purchased (on behalf of the Pension Plan) the insurance-related investments

                                                      3    at issue in this case. And the Committee has failed to come forward with any evidence

                                                      4    supporting its supposition that “Company” in the JTR Letter Agreement refers to the Debtors.

                                                      5    The additional “facts” submitted by the Committee do not bear on these undisputed factual

                                                      6    matters.

                                                      7                                               Argument
                                                      8    I.     The North Carolina Defendants are Entitled to Summary Judgment on the Claim
                                                      9           for Aiding and Abetting Breach of Fiduciary Duty.
                                                      10          A.      The Committee lacks standing to assert its aiding and abetting claims.

                                                      11          The Committee’s opposition fails to demonstrate the Committee’s standing to assert its

                                                      12   claims for aiding and abetting breach of fiduciary duty. The Committee has now had the

                                                      13   opportunity to come forward with evidence to demonstrate that the estate has been harmed and
                 300 South Grand Avenue, Suite 2600




                                                      14   that the estate was a victim of the defendants’ acts. Although the Committee claims the Debtor
                       Los Angeles, CA 90071
Locke Lord LLP




                                                      15   was a “victim” (Opp. at 29), the Committee is unable to identify actual damages to the estate.

                                                      16   Under Caplin v. Marine Midland Grace Trust Co., 406 U.S. 416, 434 (1972) and Williams v.

                                                      17   California 1st Bank, 859 F.2d 664 (9th Cir. 1988), an estate acting through a trustee or

                                                      18   unsecured creditors committee may not pursue claims that are not owned by the estate. That is,

                                                      19   a committee acting in the place of a debtor may not pursue claims on behalf of third parties.

                                                      20          The Committee does not deny this black letter principle. Instead, the Committee seeks

                                                      21   to avoid application of this principle through a number of devices. None of the rhetorical

                                                      22   devices pursued by the Committee have any merit.

                                                      23                  i.     The Committee is unable to claim multiple parties have standing.

                                                      24          The Committee’s first attempt at avoiding what is commonly called the Caplin rule is

                                                      25   through noting cases that stand for the proposition that, sometimes, the Debtor and third parties

                                                      26   both have standing because they have both been injured by the defendants’ conduct. (Opp. at

                                                      27   26.) This observation has no application to this case because invoking the benefits of this “two-
                                                      28   plaintiffs-are-sometimes-proper” rule requires both plaintiffs to be injured by the defendants

                                                                                                           8
                                                                               REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
                                                      Case 8:17-ap-01012-MW              Doc 155 Filed 09/04/19 Entered 09/04/19 20:25:41                          Desc
                                                                                          Main Document    Page 9 of 26


                                                      1    and here, there is no evidence that the Debtors have been damaged by defendants. That is, the

                                                      2    Committee has not come forward with any evidence that the Debtors suffered any damages as a

                                                      3    result of investments made by the Pension Plan that were allegedly made with an intent to also

                                                      4    reduce the Debtors’ pension obligations. The Committee presented no evidence that the Debtors

                                                      5    paid a penny for the investments promoted by the North Carolina Defendants. The Committee

                                                      6    presented no evidence that the Debtor’s assets were reduced in any way as a result of conduct

                                                      7    by the North Carolina Defendants. 2 Without losses to the Debtors traceable to the North

                                                      8    Carolina Defendants, the Committee is unable to claim that it is one of two parties with

                                                      9    standing to recover from the North Carolina Defendants.

                                                      10                    ii.      The Committee is unable to demonstrate that standing is available merely

                                                      11                             through an increase in a debtor’s liabilities.

                                                      12           The Committee’s second device to avoid the Caplin rule involves a string cite following

                                                      13   a disjunctive statement that debtors have cognizable injuries if they either have depletion of
                 300 South Grand Avenue, Suite 2600




                                                      14   assets or an increase in liabilities. (Opp. at 26.) This device has no merit. As an initial matter,
                       Los Angeles, CA 90071
Locke Lord LLP




                                                      15   the Committee never explains why depleted asset cases deserve discussion. There are no

                                                      16   depleted assets associated with the North Carolina Defendants. There is no evidence that the

                                                      17   North Carolina Defendants took a penny from the Debtors. Instead, this is an adversary

                                                      18   proceeding driven by the fact that the PBGC asserted three claims in the Debtors’ bankruptcy
                                                      19   proceeding for nearly $200 million. (Plaintiff’s Statement of Genuine Issues and Additional

                                                      20   Material Facts (“AMF”) Nos. 4-5.)

                                                      21           The Committee doesn’t expressly say it, but it hints through its string cite that, maybe,

                                                      22   increased liabilities are enough to give a debtor standing. That’s false. No authorities, including

                                                      23   the ones string cited by the Committee (Opp. at 26) stand for the alleged proposition that a

                                                      24   debtors has standing to sue even if there was not a depletion of the debtor’s assets. Indeed, the

                                                      25   Committee never actually even argues as much, preferring to stand behind a disjunctive

                                                      26   statement that either reduced assets or increased liabilities is sufficient to confer standing.

                                                      27
                                                           2
                                                      28     As discussed below in Section I.A.v., the Debtors’ $16M payment to the PBGC is unrelated to the insurance-related
                                                           investments at issue in this case.
                                                                                                                   9
                                                                                  REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
                                                      Case 8:17-ap-01012-MW           Doc 155 Filed 09/04/19 Entered 09/04/19 20:25:41                   Desc
                                                                                      Main Document    Page 10 of 26


                                                      1           Although the long parentheticals included in the Committee’s string cite suggest support

                                                      2    for the proposition that increased liabilities standing alone confer standing, the Committee’s

                                                      3    string-cited authorities have no application to this case. Two of the cases, Food Holdings Ltd. v.

                                                      4    Bank of Am. Corp. 423 Fed.Appx. 73 (2d Cir. 2011) and 684 F.Supp.2d 453 (S.D.N.Y. 2010)

                                                      5    and Donnel v. Nixon Peabody LLP, 2012 U.S. Dist. LEXIS 126146 (C.D. Cal. Sep. 5, 2012)

                                                      6    are not bankruptcy cases. Thus, there is nothing in them that could provide support for the

                                                      7    notion that a debtor’s alleged liabilities to a creditor could provide the debtor with standing to

                                                      8    seek to recover funds due to the creditor.

                                                      9           As for the bankruptcy cases cited by the Committee in its string cite, none of them

                                                      10   found standing solely on the basis of increased liabilities. Standing was found in In re Rare

                                                      11   Coin Galleries of America, Inc. because the debtor paid out funds, including the cost of

                                                      12   accountant services, the cost of commissions the debtor paid to financial planners, and the

                                                      13   misappropriation of assets by the debtor’s principals. See 862 F.2d 896, 899 (1st Cir. 1988).
                 300 South Grand Avenue, Suite 2600




                                                      14   Such asset depletion is simply not present in this case. Similarly, Thabault v. Chait involved an
                       Los Angeles, CA 90071
Locke Lord LLP




                                                      15   insolvent insurance company that sold insurance coverage for insufficient premium to offset the

                                                      16   cost of providing that coverage. See 541 F.3d 512, 520 (3rd Cir. 2008). The court found the

                                                      17   debtor to have a concrete injury to support standing because “the continued writing of insurance

                                                      18   policies, had an impact on [the debtor’s] solvency.” Id. That is not surprising, considering that

                                                      19   selling services for less than the costs of services sold depletes the selling party’s assets. Of

                                                      20   course, the Committee itself noted in its opposition that CarrAmerica Realty Corp v. NVIDIA

                                                      21   Corp. 302 Fed.Appx. 514, 516 (9th Cir. 2008) found a trustee to have standing to assert a

                                                      22   debtor’s claims because ‘depleting the assets available for the bankruptcy estate constitutes an

                                                      23   injury to the corporation itself.’” (Opp. at 27.) No surprise there. The problem for the

                                                      24   Committee is that there has not been a depletion of the Debtors’ assets in this case.

                                                      25          The Committee has tried valiantly to suggest that incurring liabilities alone is sufficient

                                                      26   to confer standing for an adversarial proceeding. The reality is, however, that no court has

                                                      27   actually reached that conclusion. The authorities on standing all point to Williams v. California
                                                      28   1st Bank, 859 F.2d 664 (9th Cir. 1988) where the Ninth Circuit made clear that debtors or their

                                                                                                             10
                                                                              REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
                                                      Case 8:17-ap-01012-MW             Doc 155 Filed 09/04/19 Entered 09/04/19 20:25:41                 Desc
                                                                                        Main Document    Page 11 of 26


                                                      1    representatives may not seek to recover for creditors even with the creditors’ blessing. The

                                                      2    bankruptcy code simply does not grant debtors with the power to litigate for the benefit of

                                                      3    others.

                                                      4                     iii.     The Committee’s effort to focus on legal duties is a distraction.

                                                      5              The Committee’s third device to avoid the Caplin rule involves an effort to characterize

                                                      6    the standing issue presented by the North Carolina Defendants’ motion as identical to their

                                                      7    argument in a Rule 12 motion. But the Rule 12 argument was that the Committee’s claims arise

                                                      8    out of duties Defendants Kushner and Spitz allegedly breached in their roles as Pension

                                                      9    Trustees, not Debtors’ officers. The issue before the Court on the present motion is not the

                                                      10   identity to whom duties ran for two individuals that “wore multiple hats,” sometimes working

                                                      11   for Debtors and sometimes working for the Pension Plan. It simply does not matter, for the

                                                      12   purposes of the present motion, whether Kushner and Spitz’s Pension Plan investment decisions

                                                      13   implicated their fiduciary duties to the Debtors. The issue is whether the Debtors were harmed
                 300 South Grand Avenue, Suite 2600




                                                      14   by the North Carolina Defendants’ conduct. The answer is “no.” The Committee’s suggestion
                       Los Angeles, CA 90071
Locke Lord LLP




                                                      15   that the Court examine the parties to whom legal duties were owed is nothing more than a

                                                      16   distraction from the directive of Caplin, which is to make sure the plaintiff is seeking money

                                                      17   owed to the estate.

                                                      18                    iv.      This case is not distant from Caplin and its progeny.
                                                      19             The Committee’s fourth device to avoid application of the Caplin rule is an effort to

                                                      20   distinguish Caplin and its progeny. Like an anaconda’s prey, the more the Committee seeks to

                                                      21   wiggle away from Caplin and its progeny, the tighter it finds the grip of that line of cases.

                                                      22             The Committee’s discussion of Caplin notes that the trustee in Caplin was seeking to

                                                      23   assert the claims of a specific class of creditors and suggests that the Committee in this case is

                                                      24   doing something different. (Opp. at 27-28.) That’s simply not true. The Committee has had the

                                                      25   opportunity to articulate its damages in its oppostion and has identified nothing in the nature of

                                                      26   harm to the Debtors other than substantial claims filed by the PBGC. There is no evidence of

                                                      27   funds paid by the Debtors to the North Carolina Defendants. The North Carolina Defendants
                                                      28   did not take any money from the Debtors. All the Committee can muster is that the PBGC has

                                                                                                              11
                                                                                   REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
                                                      Case 8:17-ap-01012-MW           Doc 155 Filed 09/04/19 Entered 09/04/19 20:25:41                     Desc
                                                                                      Main Document    Page 12 of 26


                                                      1    filed claims worth nearly $200 million as a result of investments made by a Pension Plan that is

                                                      2    not a party to this action. (See, e.g., AMF Nos. 4-5.)

                                                      3           The leading Ninth Circuit case, Williams v. California 1st Bank, 859 F.2d 664 (9th Cir.

                                                      4    1988) is similarly fatal to the Committee’s claims. Although the Committee accurately notes

                                                      5    that Williams involved a situation where a trustee lacked standing to assert claims creditors

                                                      6    assigned to the trustee (Opp. at 28), the Committee speciously argues that the present case is

                                                      7    different. (See id.) The Committee claims this case is different because here, the Committee is

                                                      8    seeking to enforce duties owed to the Debtors. (See id.) Again, this focus on duties is a red

                                                      9    herring. Standing is a question about injury and redress. Standing is not a question of duty. It

                                                      10   simply doesn’t matter that Kushner and Spitz may have owed duties to both the Pension Plan

                                                      11   and the Debtors because the Debtors have no injury in fact. Without an injury, there is no “case

                                                      12   or controversy” sufficient to invoke the power of a federal court. See Lujan v. Defenders of

                                                      13   Wildlife, 504 U.S. 555 (1992).
                 300 South Grand Avenue, Suite 2600




                                                      14          The Committee observes that Giovannone v. Goodwin, 930 F.2d 920 (9th Cir. 1991) is a
                       Los Angeles, CA 90071
Locke Lord LLP




                                                      15   non-precedential Ninth Circuit case, which is a fact that was disclosed by the North Carolina

                                                      16   Defendants. As for the final case, Hirsch v. Arthur Andersen & Co., 72 F.3d 1085, 1092 (2d

                                                      17   Cir. 1995), the Committee notes that the Second Circuit applied the well-established rule that

                                                      18   bankruptcy trustees may not pursue claims unless the debtor has an injury. Collectively, the

                                                      19   authorities presented by the parties on the issue of standing present a clear rule that a debtor

                                                      20   must have incurred an injury caused by the defendant for the debtor (or its representative) to

                                                      21   have standing, and that this injury cannot consist of a mere alleged increase in liabilities.

                                                      22   Unfortunately for the ambitious Committee in this case, there are no actual damages here.

                                                      23                  v.      The $16 million payment does not provide standing.

                                                      24          In a tellingly marginalized way, the Committee throws in at the end of its standing

                                                      25   argument that it also has damages in the nature of a payment from the Debtor to the PBGC of

                                                      26   $16 million. (Opp. at 30.) Although an actual payment like this might, under different

                                                      27   circumstances, provide the Committee with standing to pursue claims against the North
                                                      28   Carolina Defendants, the referenced $16 million payment does not constitute damages in this

                                                                                                            12
                                                                               REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
                                                      Case 8:17-ap-01012-MW             Doc 155 Filed 09/04/19 Entered 09/04/19 20:25:41             Desc
                                                                                        Main Document    Page 13 of 26


                                                      1    case because the claim that led to the lien and the subsequent payment are unrelated to the

                                                      2    North Carolina Defendants’ conduct, and the Committee does not contend otherwise.

                                                      3           PBGC’s Claim No. 505-1—previously paid by the Debtors—is the only potential

                                                      4    evidence of a redressable injury cited by the Committee. (See Opp. at 3, 5, 29-30.) That claim

                                                      5    arose from six separate PBGC liens on the Debtors’ property, which were perfected in August

                                                      6    2014, September 2014, November 2014, March 2015, June 2015, and September 2015. (See

                                                      7    Opp. Ex. 6, at 7-8.) Critically, these liens (and therefore Claim No. 505-1) are based on unpaid

                                                      8    minimum funding contributions, as calculated for the Pension Plan years ending 2013 and

                                                      9    2014. (See Opp. Ex. 6, at 2, 5.) But the Pension Plan had not made any of the insurance-related

                                                      10   investments at issue by the end of 2013. The Pension Plan financial statements accounting for

                                                      11   the value of the insurance-related investments as of the end of 2014 were not completed until

                                                      12   March 2016, long after the PBGC had asserted claims and perfected the final lien reflected in

                                                      13   Claim No. 505-1. (See Opp. Ex. 3; see also AMF No. 55.) Thus, the contribution obligations
                 300 South Grand Avenue, Suite 2600




                                                      14   underlying Claim No. 505-1 could not have—and did not—arise from the North Carolina
                       Los Angeles, CA 90071
Locke Lord LLP




                                                      15   Defendants’ conduct. An unrelated PBGC claim for failure to fund the Pension Plan is hardly

                                                      16   surprising, given the Committee’s undisputed allegation that the Pension Plan was underfunded

                                                      17   by more than $100 million at the time Kushner and Spitz joined the Debtors. (See Complaint,

                                                      18   Dkt. 1, at ¶¶ 24, 31.) Notably, the Committee proffered no evidence that Claim No. 505-1

                                                      19   relates to the North Carolina Defendants’ conduct.

                                                      20          Because there is no relationship between the alleged aiding and abetting and the

                                                      21   PBGC’s Claim No. 505-1, the only “damages” asserted by the Committee against the North

                                                      22   Carolina Defendants are rooted in claims asserted by the PBGC in the bankruptcy proceeding.

                                                      23   Those do not amount to a redressable injury, so the Committee has no standing to assert its

                                                      24   aiding and abetting claim.

                                                      25          B.      The North Carolina Defendants are entitled to summary judgment on their in

                                                      26                  pari delicto defense.

                                                      27          This Court should follow well-reasoned authority and avoid potentially inconsistent
                                                      28   results by applying Delaware law to the aiding and abetting claims. The only case the

                                                                                                           13
                                                                              REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
                                                      Case 8:17-ap-01012-MW              Doc 155 Filed 09/04/19 Entered 09/04/19 20:25:41                           Desc
                                                                                         Main Document    Page 14 of 26


                                                      1    Committee cites to support application of California law to claims for aiding and abetting

                                                      2    breach of fiduciary duty contained no written analysis, and cited only to one inapposite case.

                                                      3            Under Delaware law, in pari delicto applies to this case because there is no exception

                                                      4    that applies to sales entities and salespeople—who are quite unlike auditors and law firms

                                                      5    because they do not occupy a position of trust or materially participate in the discharge of an

                                                      6    insider’s fiduciary duties.

                                                      7            In pari delicto applies in this case under California law as well because, in the absence

                                                      8    of fraud or duress, it is not possible for a seller to be more culpable than a buyer.

                                                      9                     i.       Delaware law governs the Committee’s aiding and abetting claims.

                                                      10           The Committee does not contest—nor can it—that Delaware law applies to its claims

                                                      11   for breach of fiduciary duty by virtue of the internal affairs doctrine. See, e.g., Boschetti v.

                                                      12   Pacific Bay Investments Inc., 32 Cal. App. 5th 1059, 1066-67, 244 Cal. Rptr. 3d 480 (Cal. Ct.

                                                      13   App. 2019); State Farm Mut. Auto. Ins. Co. v. Superior Court, 114 Cal. App. 4th 434, 442-49,
                 300 South Grand Avenue, Suite 2600




                                                      14   Cal. Rptr. 3d 56 (Cal. Ct. App. 2003); In re Verisign, Inc. Derivative Litigation, 531 F.Supp.2d
                       Los Angeles, CA 90071
Locke Lord LLP




                                                      15   1173, 1214 (N.D. Cal. 2007). Yet the Committee would have this Court apply California law to

                                                      16   its claims for aiding and abetting that same alleged breach. (Opp. at 17-18.) 3

                                                      17           The Committee’s suggested approach—in which a court applies one state’s law to

                                                      18   claims for breach of fiduciary duty and another state’s law to claims for aiding and abetting the
                                                      19   same alleged breach—can lead to absurd results. Under both California and Delaware law, an

                                                      20   underlying breach of fiduciary duty is a necessary element of aiding and abetting breach of

                                                      21   fiduciary duty. See, e.g., Casey v. U.S. Bank Nat’l Assn., 127 Cal.App.4th 1138, 1144, 26

                                                      22   Cal.Rptr.3d 401 (Cal. Ct. App. 2005); In re American Business Financial Services, Inc., 457

                                                      23   B.R. 314, 322 (Bankr. D. Del. 2011). So under the Committee’s suggested approach, if a certain

                                                      24   act constitutes a breach of fiduciary duty in the forum state (e.g. California) but not in the state

                                                      25   of incorporation (e.g. Delaware), a party could be held liable for aiding and abetting a breach of

                                                      26
                                                           3
                                                            The Committee claims that the North Carolina Defendants “conceded” the application of California law to the
                                                      27   aiding and abetting claims by citing California law in their motion to dismiss. The implication—unsupported by any
                                                           citation to authority—is that now this Court is somehow required to apply California law, regardless of the correct
                                                      28   choice-of-law outcome. But no legal doctrine supports this notion, whether judicial estoppel, equitable estoppel,
                                                           waiver, law of the case, or anything else. The Committee does not suggest otherwise.
                                                                                                                   14
                                                                                 REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
                                                      Case 8:17-ap-01012-MW          Doc 155 Filed 09/04/19 Entered 09/04/19 20:25:41                  Desc
                                                                                     Main Document    Page 15 of 26


                                                      1    fiduciary duty while the fiduciary would be held not liable for a breach of fiduciary duty. This

                                                      2    is patently absurd and no court has endorsed the Committee’s suggested approach to choice of

                                                      3    law in an aiding and abetting breach of fiduciary duty case after a thoughtful analysis. The

                                                      4    courts that have considered this issue in a thoughtful way have held that the state of

                                                      5    incorporation’s law applies to both breach of fiduciary duty claims and claims for aiding and

                                                      6    abetting that same alleged breach. See, e.g., See, e.g., Buckley v. Deloitte & Touche USA LLP,

                                                      7    2007 WL 1491403, *13 (S.D.N.Y. May 22, 2007); Glidden Co. v. Jandernoa, 5 F.Supp.2d 541,

                                                      8    554 (W.D. Mich. 1998); Bernstein v. Crazy Eddie, 702 F.Supp.962, 986 (E.D.N.Y. 1988),

                                                      9    vacated on other grounds, 714 F.Supp. 1285 (E.D.N.Y. 1989).

                                                      10          The Committee cites In re Brocade, 615 F.Supp.2d 1018 (N.D. Cal. 2009) for the

                                                      11   proposition that California law governs claims for aiding and abetting breach of fiduciary duty.

                                                      12   (Opp. at 17.) But Brocade is neither controlling nor persuasive. The Brocade court did not

                                                      13   engage in any written analysis before concluding that it was “not convinced” that the internal
                 300 South Grand Avenue, Suite 2600




                                                      14   affairs doctrine applies to claims brought against non-fiduciaries. 615 F.Supp.2d at 1036. The
                       Los Angeles, CA 90071
Locke Lord LLP




                                                      15   court in Brocade did not explain why it ruled as it did, and it is unlikely to have considered the

                                                      16   ramifications of applying two states’ laws to a single alleged breach. Moreover, the only case

                                                      17   the Brocade court cited in support of this conclusion—Solow v. Stone, 994 F.Supp. 173

                                                      18   (S.D.N.Y. 1998)—did not involve an analogous claim. In Solow, the plaintiff was a landlord

                                                      19   who asserted that a tenant’s insiders had aided and abetted the tenant entity’s breach of

                                                      20   fiduciary duty owed to the landlord. See Solow, 994 F.Supp. at 180. Thus, for the purposes of

                                                      21   the aiding and abetting claim in Solow, neither the alleged underlying breach nor the aiding and

                                                      22   abetting of that breach involved an insider’s duty to the entity, and so neither that breach nor

                                                      23   the aiding and abetting of it involved the internal affairs of the corporation. The Brocade court

                                                      24   did not explain why it relied on Solow to support its conclusion, while ignoring contrary

                                                      25   conclusions from well-reasoned cases like Bernstein, Buckley, and Jandernoa, each of which

                                                      26   involved more analogous aiding and abetting claims in which the underlying breach was of a

                                                      27   fiduciary duty owed by insiders to the entity.
                                                      28

                                                                                                            15
                                                                              REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
                                                      Case 8:17-ap-01012-MW           Doc 155 Filed 09/04/19 Entered 09/04/19 20:25:41                  Desc
                                                                                      Main Document    Page 16 of 26


                                                      1           The Committee claims that California’s “governmental interest analysis” also supports

                                                      2    its specious assertion that California law should govern its aiding and abetting breach of

                                                      3    fiduciary duty claim against the North Carolina Defendants while Delaware law governs its

                                                      4    breach of fiduciary duty claim against Kushner and Spitz. (Opp. at 17.) In doing so, the

                                                      5    Committee argues that the purported harm in this case was “inflicted” in California, and

                                                      6    suggests that the more general governmental interest analysis outweighs the more specific

                                                      7    internal affairs doctrine. But that approach fails to address the fact that California law not would

                                                      8    govern the Committee’s breach of fiduciary duty claim, even though the purported harm

                                                      9    associated with that claim is identical to the purported harm associated with the aiding and

                                                      10   abetting claims. There is no dispute that Delaware law governs the breach of fiduciary duty

                                                      11   claim, no matter where the purported harm was inflicted. So it is clear that the governmental

                                                      12   interest analysis must give way to the internal affairs doctrine.

                                                      13          And even if this Court were inclined to engage in an analysis that compared the relative
                 300 South Grand Avenue, Suite 2600




                                                      14   interest of the two states, the Court must account for Delaware’s interest in regulating claims
                       Los Angeles, CA 90071
Locke Lord LLP




                                                      15   for aiding and abetting breach of fiduciary duty (regardless of where the harm may have

                                                      16   occurred). In Stewart v. Wilmington Trust SP Services, Inc., while discussing claims for aiding

                                                      17   and abetting breach of fiduciary duty owed to Delaware entities, the Court of Chancery of

                                                      18   Delaware emphasized “the importance of [Delaware courts’] ability to adjudicate core

                                                      19   fiduciary duty claims arising out of entities organized under Delaware law.” 112 A.3d 271, 319

                                                      20   (Del. Ch. 2015) (emphasis added). Therefore, Delaware has a stated interest in regulating the

                                                      21   Committee’s aiding and abetting claim, which it considers to be a “core fiduciary duty claim.”

                                                      22   See id. (describing a claim for aiding and abetting breach of fiduciary duty as a core fiduciary

                                                      23   duty claim under Delaware law).

                                                      24

                                                      25

                                                      26

                                                      27
                                                      28

                                                                                                            16
                                                                              REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
                                                      Case 8:17-ap-01012-MW              Doc 155 Filed 09/04/19 Entered 09/04/19 20:25:41                           Desc
                                                                                         Main Document    Page 17 of 26


                                                      1              This Court should not repeat the In re Brocade court’s mistake and fail to assess choice

                                                      2    of law with precision. Instead, this Court should follow the better-reasoned authority, avoid

                                                      3    potentially inconsistent results, and defer to Delaware’s stated interest in regulating claims for

                                                      4    aiding and abetting breach of fiduciary duty owed to entities organized under Delaware law. In

                                                      5    short, this Court should apply Delaware law to the Committee’s aiding and abetting claim. 4

                                                      6                     ii.      In pari delicto applies under Delaware law.

                                                      7              The Committee never argues that, under Delaware law, the doctrine of in pari delicto

                                                      8    does not apply to its claims against the North Carolina Defendants. Rather, the Committee’s

                                                      9    opposition to in pari delicto under Delaware law rests entirely on a purported “gatekeeper”

                                                      10   exception that would make the otherwise dispositive defense unavailable to the North Carolina

                                                      11   Defendants. The problem with the Committee’s position is that the relevant authorities describe

                                                      12   this exception as applicable to “defendants like auditors,” law firms, and attorneys, and the

                                                      13   Committee has no evidence that the North Carolina Defendants functioned in a similar capacity.
                 300 South Grand Avenue, Suite 2600




                                                      14   Thus, the Committee’s asserted exception is far too narrow to include the North Carolina
                       Los Angeles, CA 90071
Locke Lord LLP




                                                      15   Defendants.

                                                      16             The Committee begins its discussion of in pari delicto under Delaware law with an

                                                      17   absolute falsehood: that “the in pari delicto doctrine does not bar aiding and abetting claims

                                                      18   against defendants who advised or otherwise caused the plaintiff to engage in the conduct that

                                                      19   allegedly supports an in pari delicto defense.” (Opp. at 22.) Indeed, the very case upon which

                                                      20   the Committee primarily relies—Stewart—states just the opposite. Under Delaware law, in pari

                                                      21   delicto applies even if the plaintiff “was led into a path of crime by one more culpable.” 112

                                                      22   A.3d at 302. In short, in pari delicto bars claims against parties that engaged in alleged

                                                      23   wrongdoing through advising or otherwise encouraging the plaintiff to breach a fiduciary duty.

                                                      24   See id.

                                                      25

                                                      26

                                                      27   4
                                                             In a footnote, the Committee suggests that this Court should defer the choice-of-law determination “pending the
                                                           development of a more complete factual record.” (Opp. at 17-18.) No such development is necessary because the
                                                      28   only facts necessary to decide that Delaware law applies—Kushner and Spitz were fiduciaries of entities organized
                                                           under Delaware law—are undisputed. So there is no need to defer the choice-of-law determination.
                                                                                                                  17
                                                                                  REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
                                                      Case 8:17-ap-01012-MW           Doc 155 Filed 09/04/19 Entered 09/04/19 20:25:41                    Desc
                                                                                      Main Document    Page 18 of 26


                                                      1            The Committee distorts Stewart in other ways, too. (See Opp. at 22-25.) The most

                                                      2    egregious example is the Committee’s attempt to derive from Stewart an exception to in pari

                                                      3    delicto that would apply to any party with whom a plaintiff did business, if that party did not

                                                      4    disclose 100% of the information in that party’s control. (See id. at 22-23, 25.) But Stewart

                                                      5    created no such exception. Instead, the Stewart court created an exception to in pari delicto for

                                                      6    aiding and abetting breach of fiduciary duty claims against “defendants like auditors.” 112 A.3d

                                                      7    at 318-20. It did so because “non-fiduciaries like auditors, who occupy a position of trust and

                                                      8    materially participate in the traditional insiders’ discharge of their fiduciary duties, are different

                                                      9    from other third parties with whom the corporation may transact business.” Id. at 320. Here, the

                                                      10   Committee has failed to submit any evidence that the North Carolina Defendants occupied a

                                                      11   position of trust in relation to the Debtors. Indeed, the Complaint characterizes Covelli as a

                                                      12   “slick salesm[a]n.” (See Complaint, Dkt. 1, at ¶ 2.) Salesmen do not play a role in a buyer’s

                                                      13   discharge of fiduciary duties. The North Carolina Defendants were nothing like auditors. They
                 300 South Grand Avenue, Suite 2600




                                                      14   were engaged in the sale of investments. This did not put them in position of trust akin to that
                       Los Angeles, CA 90071
Locke Lord LLP




                                                      15   held by auditors. This did not allow them to materially participate in Kushner and Spitz’s

                                                      16   discharge of their fiduciary duties. Instead, the North Carolina Defendants were no different

                                                      17   from other third parties with whom the Debtors transacted business. Therefore, the exception in

                                                      18   Stewart does not apply to this case.

                                                      19           The Committee attempts to muddle this exception by quoting the Stewart court’s

                                                      20   observation that certain defendants “created the unreasonable process and informational gaps

                                                      21   that led to the Board’s breach of duty.” (Opp. at 23 (emphasis in original).) But the Stewart

                                                      22   court made that statement in analyzing whether the plaintiff’s complaint stated a claim for

                                                      23   aiding and abetting breach of fiduciary duty, apart from its in pari delicto analysis. See Stewart,

                                                      24   112 A.3d at 320-23. So the question of whether or not a defendant “created [an] unreasonable

                                                      25   process and informational gaps” has no bearing on whether that defendant may assert an in pari

                                                      26   delicto defense.

                                                      27           The Committee’s interpretation of Korotki v. Hillar & Arban, LLC, 2017 Del. Super.
                                                      28   LEXIS 256 (Del. Super. Cr. May 23, 2017) is similarly misguided. (See Opp. at 23-25.) The

                                                                                                             18
                                                                               REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
                                                      Case 8:17-ap-01012-MW           Doc 155 Filed 09/04/19 Entered 09/04/19 20:25:41                 Desc
                                                                                      Main Document    Page 19 of 26


                                                      1    Committee claims that Korotki applies because in pari delicto was unavailable in that case,

                                                      2    where the plaintiffs acted based on the defendants’ advice and counsel. (Opp. at 23-24.) But

                                                      3    Korotki did not even involve a claim for aiding and abetting a breach of fiduciary duty. See

                                                      4    2017 Del. Super. LEXIS 256. Instead, it involved a claim for legal malpractice against two law

                                                      5    firms and their attorneys. See id. The Committee does not attempt to explain why an exception

                                                      6    to in pari delicto for advice given by attorneys—themselves fiduciaries—would apply to non-

                                                      7    fiduciaries involved in an arms-length sales transaction. Korotki has no bearing whatsoever on

                                                      8    this case.

                                                      9            In the final analysis, the Committee has failed to identify an applicable exception to in

                                                      10   pari delicto under Delaware law. Accordingly, the North Carolina Defendants are entitled to

                                                      11   summary judgment on this affirmative defense.

                                                      12                  iii.     In pari delicto applies under California law.

                                                      13           Even if the Court were to apply California law (which, as discussed above, it should not
                 300 South Grand Avenue, Suite 2600




                                                      14   do), the North Carolina Defendants would remain entitled to summary judgment on their in pari
                       Los Angeles, CA 90071
Locke Lord LLP




                                                      15   delicto defense. The Committee’s argument under California law focuses on the relative

                                                      16   culpability of Kushner and Spitz, as compared to the North Carolina Defendants. (Opp. at 18-

                                                      17   21.) Conveniently, the Committee has now taken to describing Kushner and Spitz’s alleged

                                                      18   breaches as merely “negligent.” (Opp. at 2, 3, and 21.) This is belied by the way the
                                                      19   Committee’s chair—the PBGC—described the same conduct when opposing the North

                                                      20   Carolina Defendants’ motion to dismiss in the PBGC Action. There, the PBGC described the

                                                      21   relevant transactions as “fraudulent.” (See Request for Judicial Notice, Ex. 1, PBGC Brief in

                                                      22   Opposition to Motion to Dismiss in the PBGC Action, at 1-2, 14, and 15.) Kusher and Spitz’s

                                                      23   insurance-related investments cannot “work to defraud the Plan of assets” (id. at 15) in one case

                                                      24   and be merely “negligent” in another. This Court should disregard the Committee’s convenient

                                                      25   characterization of Kushner and Spitz’s conduct when it can take judicial notice of how the

                                                      26   Committee’s chair characterized that same conduct in duplicative litigation.

                                                      27           Moreover, the Committee ignores a key fact: Kushner and Spitz were the decision-
                                                      28   makers with respect to the insurance-related investments at issue. The North Carolina

                                                                                                            19
                                                                                 REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
                                                      Case 8:17-ap-01012-MW              Doc 155 Filed 09/04/19 Entered 09/04/19 20:25:41                           Desc
                                                                                         Main Document    Page 20 of 26


                                                      1    Defendants offered to sell their services in structuring insurance-related investments. They were

                                                      2    the sellers. The Complaint says “slick salesmen.” (Complaint, Dkt. 1, at ¶ 2.) Salesmen make

                                                      3    proposals. Buyers make decisions. Kushner and Spitz (on behalf of the Pension Plan) were the

                                                      4    buyers. Notably, the Committee has not asserted any fraud claims against the North Carolina

                                                      5    Defendants, nor has it alleged that Kushner and Spitz made the investment decisions under

                                                      6    duress. Absent such fraud or duress (which the Committee has conceded through its pleadings

                                                      7    to be absent in this case), it simply is not possible for a seller in an arms-length transaction to be

                                                      8    more culpable than the buyer for any damage resulting from the buyer’s decision. Common

                                                      9    sense dictates that Kushner and Spitz, as the buyers, are at least equally culpable for their

                                                      10   purchase decisions as compared to the salesmen and other advocates for the purchases.

                                                      11   Therefore, there is no basis to conclude that the North Carolina Defendants have not met any

                                                      12   requirement under California law to show “equal culpability” for application of the in pari

                                                      13   delicto defense.
                 300 South Grand Avenue, Suite 2600




                                                      14   II.     The North Carolina Defendants are Entitled to Summary Judgment on the
                       Los Angeles, CA 90071
Locke Lord LLP




                                                      15           Fraudulent Transfer Claims.
                                                      16           In opposing summary judgment on its fraudulent transfer claims, the Committee has

                                                      17   precious little to say. (Opp. at 30-31.) Despite years of discovery, the Committee still refuses to

                                                      18   take an affirmative position as to the meaning of the word “Company” in Appendix A to the

                                                      19   JTR Letter Agreement. Instead, the Committee falsely criticizes the North Carolina Defendants

                                                      20   for not taking a position of their own. (Opp. at 31.) The North Carolina Defendants have long

                                                      21   held—and still maintain—their position that the term “Company” in the JTR Letter Agreement

                                                      22   unambiguously refers to the Pension Plan. 5 There is no dispute that the only two parties to the

                                                      23   JTR Letter Agreement are the Pension Plan and JTR. Kushner’s email forwarding the executed

                                                      24   JTR Letter Agreement described it as being a contract “between JTR and plan.” If, as the

                                                      25   Committee intimates, “Company” were intended to refer to the Debtors instead of to the

                                                      26

                                                      27   5
                                                             The meaning of the word “Company” is the only issue of contractual interpretation relevant to the North Carolina
                                                           Defendants’ motion for summary judgment. Thus, this Court should ignore the Committee’s red herring argument
                                                      28   regarding whether Traci Christian and Etaros are included among the “related parties” covered by the indemnification
                                                           provision in Appendix A.
                                                                                                                  20
                                                                                 REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
                                                      Case 8:17-ap-01012-MW          Doc 155 Filed 09/04/19 Entered 09/04/19 20:25:41                  Desc
                                                                                     Main Document    Page 21 of 26


                                                      1    Pension Plan, the Pension Plan would have bound the Debtors (non-parties to the contract) to a

                                                      2    promise to indemnify JTR and related parties. This interpretation is patently unreasonable, and

                                                      3    this Court need not consider it in interpreting the JTR Letter Agreement. See Coleman v. United

                                                      4    Health Services of Georgia, Inc., 344 Ga.App. 682, 686, 812 S.E.2d 24 (Ga. Ct. App. 2018)

                                                      5    (noting that, under Georgia law, a party to a contract is not allowed to bind a non-party to that

                                                      6    contract).

                                                      7           Moreover, it is the Committee who has failed to submit evidence of any interpretation of

                                                      8    “Company” as meaning something other than the Pension Plan. Where—as here—the non-

                                                      9    moving party bears the burden of proof, and the moving party has shown that the non-moving

                                                      10   party lacks evidence from which a jury could find an essential element of the claim, the non-

                                                      11   moving party “must set out specific facts showing a genuine issue for trial.” Anderson v.

                                                      12   Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). The non-movant “must do more than simply

                                                      13   show that there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus.
                 300 South Grand Avenue, Suite 2600




                                                      14   Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986). Here, the Committee has half-
                       Los Angeles, CA 90071
Locke Lord LLP




                                                      15   heartedly attempted to raise “some metaphysical doubt” regarding the proper interpretation of

                                                      16   “Company” in the JTR Letter Agreement. The Committee—which has been attempting to

                                                      17   finalize a settlement with Kushner for over three months—could have obtained a declaration

                                                      18   from him regarding the proper interpretation of “Company.” It did not do so. Instead, the

                                                      19   Committee remains non-committal about a fact that will dispose of its fraudulent transfer

                                                      20   claims. That is not acceptable at summary judgment, which is “the ‘put up or shut up’ moment

                                                      21   in a lawsuit.” See Mendelson v. Country Coach, 2007 WL 4811927, *2 n.1 (C.D. Cal. Nov. 19,

                                                      22   2007) (quoting Berckeley Inv. Group, Ltd. v. Colkitt, 455 F.3d 195, 201 (3d Cir. 2006);

                                                      23   Weinstock v. Columbia University, 224 F.3d 33 (2d Cir. 2000); Schacht v. Wisconsin Dep’t of

                                                      24   Corrections, 175 F.3d 497 (7th Cir. 1999); Cox v. Kentucky Dep’t of Transportation, 53 F.3d

                                                      25   146 (6th Cir. 1995)).

                                                      26          Simply put, in opposing the North Carolina Defendants’ motion for summary judgment

                                                      27   on the fraudulent transfer claims, the Committee chose not to “put up.” The Court is left to
                                                      28

                                                                                                           21
                                                                              REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
                                                      Case 8:17-ap-01012-MW           Doc 155 Filed 09/04/19 Entered 09/04/19 20:25:41                  Desc
                                                                                      Main Document    Page 22 of 26


                                                      1    impose the other option on the Committee. Therefore, the North Carolina Defendants are

                                                      2    entitled to summary judgment on the Committee’s fraudulent transfer claims.

                                                      3    III.   The Committee’s Opposition Does Not Justify Application of Rule 56(d).
                                                      4           Finally, the Committee claims that summary judgment is premature under Rule 56(d).

                                                      5    (Opp. at 31-32.). But the Committee fails to identify any specific evidence that it needs to

                                                      6    gather to defeat the summary judgment motion. A non-movant requesting further discovery

                                                      7    under Rule 56(d) must “identify by affidavit the specific facts that further discovery would

                                                      8    reveal, and explain why those facts would preclude summary judgment.” Security & Exch.

                                                      9    Comm’n v. Stein, 906 F.3d 823, 833 (9th Cir. 2018); Russell Rd. Food & Beverage, LLC v.

                                                      10   Spencer, 829 F.3d 1152, 1157 n.3 (9th Cir. 2016). This is a two-part process. “The facts sought

                                                      11   must be ‘essential’ to the party’s opposition to summary judgment and it must be ‘likely’ that

                                                      12   those facts will be discovered during further discovery.” Stein, 906 F.3d at 833. The mere fact

                                                      13   that discovery is incomplete is insufficient; the non-movant must demonstrate why it is
                 300 South Grand Avenue, Suite 2600




                                                      14   impossible to oppose the motion without such evidence. See id.
                       Los Angeles, CA 90071
Locke Lord LLP




                                                      15          The Committee’s argument falls woefully short of this two-part standard. The Kornfeld

                                                      16   Declaration—upon which the Committee relies—identifies many depositions yet to be taken,

                                                      17   but only mentions topics to be explored in those depositions. It does not identify any specific

                                                      18   facts to be adduced. For example, the Kornfeld Declaration accurately states that Lesley,

                                                      19   Thomas, Schwarz & Postma, Inc. (“Lesley Thomas”) and Bill Meehan have yet to be deposed,

                                                      20   but it does not identify any fact that is likely to be revealed through those depositions.

                                                      21          As importantly, neither the Kornfeld Declaration nor the Committee’s brief explains

                                                      22   why discovery as to various topics—much less discovery of additional facts—are essential to

                                                      23   opposing the North Carolina Defendants’ summary judgment motion. There is no dispute that

                                                      24   discovery is incomplete in this case. But the essence of a Rule 56(d) request in an explanation

                                                      25   of why a particular discovery activity is necessary to respond to a Rule 56 motion. Kornfeld

                                                      26   does not explain how the Committee is unable to oppose the instant motion without particular

                                                      27   facts to be adduced from depositions that the Committee would like to take. Thus, for example,
                                                      28   the Kornfeld Declaration claims that the “information” obtained from the Lesley Thomas and

                                                                                                            22
                                                                              REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
                                                      Case 8:17-ap-01012-MW           Doc 155 Filed 09/04/19 Entered 09/04/19 20:25:41                   Desc
                                                                                      Main Document    Page 23 of 26


                                                      1    Bill Meehan depositions is important to establish the Committee’s claims, but it does not

                                                      2    explain how the information it seeks to gather from Lesley Thomas and Mr. Meehan matter for

                                                      3    the purpose of responding to the “no damages,” argument in the North Carolina Defendants’

                                                      4    summary judgment motion. Similarly absent are references to the necessity for discovery from

                                                      5    Lesley Thomas and Mr. Meehan to respond to the in pari delicto issues presented by the instant

                                                      6    motion. All the Committee has done is identify topics on which it would like to depose Lesley

                                                      7    Thomas and Mr. Meehan. That does not meet the two-part standard set forth in Stein.

                                                      8           Although the parties most certainly need more discovery if there is going to be a trial,

                                                      9    the only question before the Court under Rule 56(d) is whether more discovery is needed for the

                                                      10   non-movant to file an opposition to a Rule 56 motion. Here, the answer is “no” because the

                                                      11   Committee currently has access to: (1) the Debtors’ own damages; (2) the Debtors’ own

                                                      12   culpability, and (3) the Debtors’ own supposed obligations under an agreement, which are the

                                                      13   three facts that govern the instant motion. The non-moving party under Rule 56 cannot
                 300 South Grand Avenue, Suite 2600




                                                      14   demonstrate a “need” for discovery when the facts it seeks to marshal are already accessible to
                       Los Angeles, CA 90071
Locke Lord LLP




                                                      15   that party; by definition, further discovery is not needed to reveal those facts. See Stein, 906

                                                      16   F.3d at 833 (non-movant making Rule 56(d) request must “identify by affidavit the specific

                                                      17   facts that further discovery would reveal . . .”) (emphasis added).

                                                      18          In sum, the Committee has not identified specific facts it expects to discover that will

                                                      19   defeat the pending motion for summary judgment. Indeed, the Committee’s opposition brief

                                                      20   and related factual filings demonstrate that it has everything necessary to file a thorough

                                                      21   opposition brief. The Committee’s Rule 56(d) argument fails as a result.

                                                      22   ///

                                                      23   ///

                                                      24   ///

                                                      25

                                                      26

                                                      27
                                                      28

                                                                                                            23
                                                                              REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
                                                      Case 8:17-ap-01012-MW            Doc 155 Filed 09/04/19 Entered 09/04/19 20:25:41                Desc
                                                                                       Main Document    Page 24 of 26


                                                      1                                               Conclusion
                                                      2            For the foregoing reasons, as well as those stated in their initial motion for summary

                                                      3    judgment, the North Carolina Defendants respectfully request that this Court grant summary

                                                      4    judgment in North Carolina Defendants’ favor on each of the Committee’s claims for aiding

                                                      5    and abetting breach of fiduciary duty, fraudulent transfer under 11 U.S.C. § 548(a)(1)(B), and

                                                      6    fraudulent transfer under 11 U.S.C. § 544(b) and California Civil Code §§ 3439.04, 3439.05,

                                                      7    and 3439.07, along with such other and further relief as the Court deems just and proper.

                                                      8

                                                      9

                                                      10
                                                           DATED: September 4, 2019                    SMILEY WANG-EKVALL, LLP
                                                      11
                                                                                                       By:        Robert S. Marticello
                                                      12
                                                                                                             ROBERT S. MARTICELLO
                                                      13                                                     Local Counsel for Defendants Richard J. Covelli,
                 300 South Grand Avenue, Suite 2600




                                                                                                             JTR, LLC, C & C Marketing LLC, and C2
                                                      14                                                     Advisors, LLC
                       Los Angeles, CA 90071
Locke Lord LLP




                                                      15
                                                                                                       LOCKE LORD LLP
                                                      16

                                                      17                                                      MATTHEW T. FURTON
                                                                                                              Attorneys for Defendants Richard J. Covelli,
                                                      18                                                      JTR, LLC, C & C Marketing LLC, and C2
                                                                                                              Advisors, LLC
                                                      19

                                                      20

                                                      21

                                                      22

                                                      23   81294141v.6 1004240/00007

                                                      24

                                                      25

                                                      26

                                                      27
                                                      28

                                                                                                             24
                                                                                REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
        Case 8:17-ap-01012-MW                      Doc 155 Filed 09/04/19 Entered 09/04/19 20:25:41                                      Desc
                                                   Main Document    Page 25 of 26


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                         3200 Park Center Drive, Suite 250, Costa Mesa, CA 92626


A true and correct copy of the foregoing document entitled (specify): Defendants Richard J. Covelli, JTR, LLC, C2
Advisors, LLC, and C & C Marketing LLC's Reply in Support of Their Motion for Summary Judgment will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
09/04/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) ______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 09/04/2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
Via First Legal
Honorable Mark S. Wallace
United States Bankruptcy Court
411 West Fourth Street, Suite 6135
Santa Ana, CA 92701-4593

                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 09/04/2019                     Lynnette Garrett                                                /s/ Lynnette Garrett
 Date                           Printed Name                                                    Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:17-ap-01012-MW                      Doc 155 Filed 09/04/19 Entered 09/04/19 20:25:41                                      Desc
                                                   Main Document    Page 26 of 26


TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

    •   Erinn M Contreras econtreras@sheppardmullin.com, nsaucedo@sheppardmullin.com
    •   Raphael Cung rcung@callahan-law.com, jeggleston@callahan-law.com;deisenbrey@callahan-
        law.com;mmartinez@callahan-law.com
    •   Alan J Friedman afriedman@shbllp.com, lgauthier@shbllp.com
    •   Matthew T Furton mfurton@lockelord.com, cpaul@lockelord.com;chicagodocket@lockelord.com
    •   Alan J Kornfeld akornfeld@pszjlaw.com, mdj@pszjlaw.com
    •   Robert S Marticello Rmarticello@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
    •   Marc S Pfeuffer pfeuffer.marc@pbgc.gov, efile@pbgc.gov
    •   Christopher B Queally cqueally@callahan-law.com, jluirette@callahan-law.com
    •   James M Sabovich jsabovich@callahan-law.com, ksalour@callahan-law.com;jkirwin@callahan-
        law.com;rcung@callahan-law.com;bmccormack@callahan-law.com;erichards@callahan-
        law.com;SRobinson@callahan-law.com
    •   George E Schulman GSchulman@DGDK.Com, danninggill@gmail.com;gschulman@ecf.inforuptcy.com
    •   United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
    •   Elissa A Wagner ewagner@pszjlaw.com
    •   Brandon J Witkow bw@witkowlaw.com, tg@witkowlaw.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
